930 F.2d 38
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alson R. REDFERN, Petitioner/Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent/Appellee.
No. 90-7009.
United States Court of Appeals, Federal Circuit.
March 28, 1991.

Before LOURIE, CLEVENGER and RADER, Circuit Judges.
DECISION
PER CURIAM.


1
Alson R. Redfern appeals from the April 12, 1990, Order of the United States Court of Veterans Appeals, Docket No. 90-75, dismissing his appeal from the Board of Veterans' Appeals (Board) for lack of jurisdiction.  We affirm.

DISCUSSION

2
We review the court's order to determine if it is, inter alia, "in excess of statutory jurisdiction, authority, or limitations, or in violation of a statutory right;  or ... without observance of procedure required by law."    38 U.S.C. Sec. 4092(d)(1) (1988).


3
The Veteran's Judicial Review Act (Act) provides that "[t]he United States Court of Veterans Appeals shall have exclusive jurisdiction to review decisions of the Board of Veterans' Appeals."    38 U.S.C. Sec. 4051 (1988).  Congress provided additional limits to the court's jurisdiction, stating that the Act "shall apply with respect to any case in which a notice of disagreement is filed ... on or after the date of the enactment of this Act [Nov. 18, 1988]."  38 U.S.C. Sec. 4051 note.


4
In his notice of appeal to the United States Court of Veterans Appeals, Redfern indicated that his Notice of Disagreement was filed on January 1, 1990.  However, the record is devoid of any notice filed on January 1, 1990.  Elsewhere in the record, Redfern indicated that his Notice of Disagreement was received by the Department of Veterans Affairs (VA) on October 3, 1987.  Additionally, in Redfern's response to the court's order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction, he admitted that no such notice was contained in the VA claims folder.


5
It is Redfern's burden to show that he complied with the jurisdictional requirements of the court.  Prenzler v. Derwinski, No. 90-7014, slip op. at 3 (Fed.Cir. March 20, 1991).  Redfern did not show that he filed his Notice of Disagreement by November 18, 1988;  therefore, the court properly dismissed Redfern's appeal for lack of jurisdiction.